Citation Nr: 1539031	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  05-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pelvic tilt disability, to include as secondary to service-connected thoracic and lumbar spine strain.
 
2.  Entitlement to service connection for scoliosis, to include as secondary to service-connected thoracic and lumbar spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from September 1, 1998 to December 19, 1998 and from January 3, 2003 to August 2, 2003. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  The case was previously remanded in December 2008, October 2014, and in May 2015 for additional development.


FINDING OF FACT

The Veteran's scoliosis and pelvic tilt were caused by her service-connected thoracic and lumbar spine strain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pelvic tilt disability, as secondary to service-connected thoracic and lumbar spine strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2014).
 
2.  The criteria for service connection for scoliosis, as secondary to service-connected thoracic and lumbar spine strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

Here, National Guard records dated in February 2003 show that the Veteran was seen for complaints of upper back pain.  In reporting the diagnostic assessment, the examiner specifically noted "no scoliosis".  However, later that month, an X-ray report indicated lumbar spine scoliosis with 10-degree tilt.  She began physical treatment.  In April 2003, she was seen again for back complaints.  The examiner noted mild scoliosis and pelvic tilt.  There was also noted back strain.  Thereafter, she continued treatment for low back strain.     

After service, a VA examination was conducted in September 2004.  The examiner noted that the Veteran had asymmetry of leg length with a mild tilt of the pelvis as well as mild scoliosis.  In reporting the diagnostic assessment the examiner noted thoracic and lumbar back pain, which she believed was most likely mechanical in nature and likely related to leg length asymmetry with mild scoliosis.

A VA examination was conducted in August 2009.  After examination the physician diagnosed thoracic and lumbar strain.  The examiner commented that the Veteran did not have scoliosis or pelvic tilt based on examination and imaging.  In a February 2012 addendum , the physician explained that the Veteran had chronic lumbar strain which is different than scoliosis.  He also stated that "the scoliosis is congenital." 

In a July 2014 decision, the RO granted service connection for thoracic and lumbar strain.  

In an October 2014 remand, the Board noted that VA physician in August 2009. found that the Veteran did not have a pelvic tilt or scoliosis; however, in a February 2012 addendum, the examiner opined that the Veteran's scoliosis was congenital.  There was no opinion regarding whether it was a disease or defect was provided.  Further, while the August 2009 examiner found that the Veteran did not have a pelvic tilt, a prior VA examiner did note that the Veteran had a pelvic tilt.  Considering that the VA physician found that the Veteran's leg length discrepancy and scoliosis were both opined to be congenital, it was noted that it was possible that the pelvic tilt may also be congenital.  The Board requested another examination in order to determine whether the Veteran did in fact have a pelvic tilt and scoliosis; and, if so, whether they were congenital. 

VA examination was conducted in December 2014.  The examiner noted the Veteran's service and medical histories.  She noted that the X-ray in February 2003 revealed scoliosis.  However repeat X-rays in September 2004 and in August 2009 did not reveal any scoliosis.  After examination the physician concluded that there was no clinical or radiologic evidence of scoliosis or pelvic tilt.  Therefore, no opinion was indicated.  

Since the December 2014 VA examination did not address the etiology of the previously diagnosed pelvic tilt and scoliosis, in May 2015 the Board again remanded the case for additional medical commentary.

VA examination was conducted in June 2015.  The examiner noted that the in-service 2003 x-rays and physical therapist assessments during acute treatment phases and the 2004 VA examination with mechanical low back pain were the only documents noting mild scoliosis or pelvic tilt.  The examiner stated that it was quite likely that these observations were the result of acute pain with muscle spasms with resulting rotational spinal/pelvic tilt.  The examiner further stated that there is no evidence that supports definitive congenital scoliosis or pelvic
tilt.  

In sum, there is conflicting evidence of record as to whether the Veteran's scoliosis and pelvic title are congenital (as opposed to acquired) in nature.  See 38 C.F.R. § 3.303(c).  Moreover, the June 2015 VA examiner concluded that the scoliosis and pelvic tilt were the result of acute pain with muscle spasms associated with the Veteran's "mechanical low back pain."  In view of the foregoing, the Board finds that the evidence is in equipoise and that service connection for pelvic tilt and scoliosis, as secondary to service-connected thoracic and lumbar spine strain, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a pelvic tilt disability, as secondary to service-connected thoracic and lumbar spine strain, is granted.
 
Entitlement to service connection for scoliosis, as secondary to service-connected thoracic and lumbar spine strain, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


